United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3466
                                   ___________

Randall Gray,                         *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner of     *
Social Security Administration,       *      [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                         Submitted: October 4, 2000
                             Filed: October 10, 2000
                                 ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Randall Gray appeals the district court’s1 judgment affirming the
Commissioner’s denial of his applications for social security disability insurance
benefits under 42 U.S.C. § 423 and supplemental security income benefits under 42
U.S.C. § 1381(a).



      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       After careful consideration of the record and the parties’ submissions on appeal,
we conclude substantial evidence in the record supports the administrative law judge's
finding that Gray’s mental impairments did not limit him beyond the levels reflected in
the hypothetical to the vocational expert, and thus substantial evidence supports his
ultimate conclusion that Gray would not be disabled if he stopped using drugs. See 42
U.S.C. § 423(d)(2)(C) (individual shall not be considered disabled if alcoholism or drug
addictions would be contributing factor material to determination of disability; Pettit
v. Apfel, 218 F.3d 901, 903 (8th Cir. 2000) (it is claimant’s burden to show that
alcoholism or drug addiction is not material to his disability); Rehder v. Apfel, 205 F.3d
1056, 1060-61 (8th Cir. 2000) (although decision to deny benefits was not the only
tenable one, decision was supported by substantial evidence when ALJ relied on
treatment notes, her own credibility determination of claimant’s testimony, and
consulting opinions, in reaching decision that claimant’s illicit drug use was material
to disability finding); Mackey v. Shalala, 47 F.3d 951, 953 (8th Cir. 1995) (standard
of review). We also conclude that substantial evidence supports the ALJ’s conclusion
that Gray’s groundskeeping position constituted past relevant work. See 20 C.F.R.
§§ 404.1565(a), 416.965(a) (2000); Reeder v. Apfel, 214 F.3d 984, 989 (8th Cir.
2000). We do not consider Gray’s argument, made for the first time on appeal, that the
record “strongly suggests” he has a bipolar disorder of listing-level severity. See
Yeazel v. Apfel, 148 F.3d 910, 911-12 (8th Cir. 1998).

      Accordingly, we affirm. See 8th Cir. R. 47B.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-